Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Camtek Ltd: We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-84476, 333-60704, 333-49982, 333-113139 and 333-156287) of Camtek Ltd. of our report dated June 7, 2010, with respect to the consolidated balance sheets of Camtek Ltd. as of December31, 2009 and 2008, and the related consolidated statements of operations, comprehensive loss, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2009, which report appears in the December 31, 2009 annual report on Form20-F of Camtek Ltd.(the “Annual Report”). Our report refers to the adoption by the Company of the FASB Statement No. 141R, Business Combinations, included in ASC Topic 805 Business Combinations, related to business combinations and non controlling interests, effective January 1 2009. /s/ Somekh Chaikin A member firm of KPMG International Certified Public Accountants Tel Aviv, Israel June 7, 2010
